Citation Nr: 0826154	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  04-03 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel





INTRODUCTION

The veteran had active service from March 1968 to December 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 decision of the Seattle, 
Washington Regional Office (RO).


FINDINGS OF FACT

1.  An unappealed February 1972 Board decision denied a claim 
of entitlement to service connection for a low back 
condition.

2.  The evidence added to the record since February 1972, 
when viewed by itself or in the context of the entire record, 
is neither cumulative nor redundant and relates to an 
unestablished fact necessary to substantiate the claim.

3.  The competent evidence of record does not demonstrate 
that a current low back disability is causally related to 
active service.


CONCLUSIONS OF LAW

1.  The February 1972 Board decision which denied the 
veteran's claim of entitlement to service connection for a 
low back condition is final.  38 U.S.C.A. §§ 5103(a), 7104 
(West 2002).

2.  The evidence received subsequent to the February 1972 
rating decision is new and material and the requirements to 
reopen the claim have been met.  38 U.S.C.A. §§ 5108, 5103, 
5103A, 5107(b), 7105 (West 2007); 38 C.F.R. §§ 3.156, 3.159 
(2007).

3.  A low back disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).   

The Board concludes that the veteran has been afforded 
appropriate notice under the  VCAA.  The RO provided a VCAA 
notice letter to the veteran in March 2002, before the 
initial original adjudication of the claim.  The letter 
notified the veteran of what information and evidence must be 
submitted to substantiate claims for service connection, as 
well as what information and evidence must be provided by the 
veteran and what information and evidence would be obtained 
by VA.  He was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claim to the RO.  The 
content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  A September 2006 letter 
provided the veteran with notice of the laws regarding 
degrees of disability or effective dates for any grant of 
service connection and his claim was readjudicated in the 
February 2007 Supplemental Statement of the Case.  Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).  In any event, 
because service connection for a low back disability is 
denied, any questions regarding a disability rating and 
effective date are now moot.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for service connection, 
and the duty to assist requirements has been satisfied.  All 
available service treatment records were obtained.  There is 
no identified relevant evidence that has not been accounted 
for.  The veteran was afforded two VA examinations in March 
1971 and August 1971 to determine the nature and etiology of 
the low back pain disability.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, the notice letters of record do not satisfy the 
requirements under Kent.  However, because the instant 
decision reopens the veteran's low back claim, such notice 
deficiency cannot be found to prejudice the veteran here.  

Based on the foregoing, adequate notice was provided to the 
appellant prior to the transfer and certification of the 
veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  



I.  Claim to Reopen Based on New and Material Evidence

In an April 1971 rating decision, the RO denied entitlement 
to service connection for a back disability.  The veteran 
appealed and the matter ultimately came before the Board in 
February 1972.  At that time the claim was denied.  The 
veteran did not appeal the Board's determination and it 
became final.  See 38 U.S.C.A. § 7104.  

Based on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the claim.  

While it appears that the RO addressed the lower back pain 
claim on the merits, the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 
F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the 
manner in which the RO characterized the issue, the initial 
question before the Board is whether new and material 
evidence has been presented.  

With respect to new and material evidence claims made on or 
after August 29, 2001, "new" evidence is defined as evidence 
not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2007).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminates the concept of a well-grounded 
claim).

The evidence of record at the time of the February 1972 Board 
decision denying the veteran's claim of entitlement to 
service connection for a low back disability  included 
service medical records, and a post-service VA examination 
reports with accompanying x-rays studies.

The service medical records revealed treatment for shell 
fragment wounds in August 1968, but there was no indication 
of injury to the lower back.  Rather, the wounds involved the 
neck and chest wall.  Subsequently, the service records show 
treatment for back fatigue in October 1968.  There was no 
further treatment referable to the low back during active 
service, and separation examination in December 1969 was 
normal.  The veteran denied recurrent back pain in an 
accompanying report of medical history.  

The post-service evidence showed complaints of low back pain 
at a March 1971 VA examination.  He denied a history of 
injury.  A subsequent August 1971 VA examination again noted 
back complaints, and at that time postural low back strain 
was diagnosed.  X-rays of the lumbar spine were negative.  

Based on the evidence as described above, the Board in 
February 1972 denied the claim of entitlement to service 
connection for a low back disability, finding that there was 
no showing of an injury to the back during active service.  

The evidence added to the record since the last final 
February 1972 Board decision includes a June 2003 statement 
from the veteran in which he asserted that it was the mortar 
blast in service that knocked him over, thereby causing 
injury to his back.
This statement evidence was not previously before agency 
decision makers and is not cumulative or redundant of 
evidence associated with the claims file at the time of the 
June 2002 denial.  As such, it is "new" as contemplated 
under 38 C.F.R. § 3.156(a).  Furthermore, because this 
evidence suggests that a back injury was incurred in service, 
it relates to an unestablished fact necessary to substantiate 
the claim and is found to raise a reasonable possibility of 
substantiating the claim.  For these reasons, the Board finds 
that the criteria under 38 C.F.R. § 3.156(a) have been 
satisfied, and the veteran's claim of entitlement to service 
connection for lower back pain is reopened.  

Because the RO considered the merits of the underlying 
service connection claim in the June 2002 rating on appeal, 
the Board may proceed with appellate review at this time 
without prejudicing the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993).  

II.  Service Connection

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board acknowledges that the veteran has a current 
disability, characterized by his chiropractor as a chronic 
spinal syndrome with lumbar degenerative changes, including 
intervertebral disc disease.  The Board also acknowledges 
that in August 1968, the veteran was wounded in service when 
he sustained shell or mortar fire fragments to his neck and 
chest.  However, the competent evidence of record does not 
establish a causal relationship between his current 
disability and the in-service injury.

Again, the service medical records contain an October 1968 
treatment report showing complaints of muscle fatigue of the 
back.  However, the evidence shows that this was a transitory 
condition that resolved without residuals prior to the 
veteran's separation from active service.  Indeed, the 
subsequent service records show no complaints or treatment 
referable to the low back, and his December 1969 separation 
exam was normal.  Moreover, the veteran denied recurrent back 
pain in a report of medical history completed at that time.  

Following separation from active service, the first subject 
complaints of back pain were shown in a March 1971 VA 
examination.  An objective diagnosis was first rendered in an 
August 1971 VA examination.  At that time postural low back 
strain was diagnosed.  X-rays were normal at that time.  At 
both the March 1971 and August 1971 examinations he did not 
recall any particular injury to his back during active 
service.

In one of his statements to the Board, the veteran asserted 
that he had complained about the back pain in 1969 to a now 
deceased family doctor.  Efforts were made to obtain the 
records but such efforts were unsuccessful, thus there is no 
documented post-service treatment in 1969.  In fact, in his 
own July 2003 statement, the veteran dates his visits to the 
chiropractor as beginning in 1978.  A December 2006 letter 
written by S. S., D.C., indicated that the veteran had been 
under his care for spinal problems for 30 years, thus dating 
back to 1976.  Therefore, it would appear that the diagnosis 
rendered at the August 1971 VA examination represented an 
acute condition and that chronic post-service back problems 
did not begin until approximately 1976 or 1978, the time when 
regular chiropractic care was sought.  
In this regard, a significant lapse in time between service 
and post-service medical treatment may be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

However, in the present case, while the veteran's statements 
can be implied as indicating continuous low back symptoms 
since an injury during active service, the competent medical 
evidence, as set forth above, does not support that claim.  
Again, separation examination was normal, and regular post-
service treatment for low back problems is not shown until 
approximately 1976 or 1978.  Such absence of documented 
complaints or treatment for several years following military 
discharge is more probative than the veteran's current 
recollection as to symptoms experienced in the distant past.  
Therefore, continuity has not here been established, either 
through the competent evidence or through his statements.  

The veteran himself believes that his current low back 
disability is causally related to active service.  However, 
he has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

In conclusion, the competent evidence of record does not 
causally relate the veteran's current back disability to his 
active service.  Under these circumstances, a grant of 
service connection is not warranted. As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for lower back pain is granted.

Entitlement to service connection for a low back disability 
is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


